Suit for divorce by Myrtle H. Royal against Wilmot K. Royal, wherein a cross-complaint was filed. From a decree for plaintiff, defendant appeals.
AFFIRMED.
This is a divorce proceeding wherein both parties seek dissolution of the bonds of matrimony. Each charges the other with cruel and inhuman treatment. The circuit court awarded plaintiff a decree of divorce; adjudicated that she was the owner of certain personal property in which defendant asserted ownership; and restored to plaintiff her former name, Myrtle H. Rand. There was no award of alimony nor attorney fees. Defendant appeals. *Page 433 
The voluminous record in this case has been considered and it is clear that the decree of the lower court is supported by the preponderance of the evidence. We think it is kindness to the parties involved not to comment upon the evidence. To do so would not give comfort to the defendant nor add to the learning of the legal profession.
The decree is affirmed. *Page 434